January 28, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
         ASHISH AND APARNA KAMAT, Appellants/Cross-Appellees

NOs. 14-11-00661-CV & 14-11-00662-CV                              V.

            ASHMITA UNNI PRAKASH, Appellee/Cross-Appellant
                  ________________________________

       This cause, an appeal from the judgment signed May 3, 2011 in favor of
appellee/cross-appellant, Ashmita Unni Prakash, was heard on the transcript of the
record. We have inspected the record and find no error in the judgment. We order
the judgment of the court below AFFIRMED.

      We order appellants/cross-appellees, Ashish and Aparna Kamat, jointly and
severally, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.